Case: 19-20810      Document: 00515540027         Page: 1     Date Filed: 08/25/2020




            United States Court of Appeals
                 for the Fifth Circuit                           United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 25, 2020
                                No. 19-20810
                                                                   Lyle W. Cayce
                             Conference Calendar                        Clerk


 United States of America,

                                                            Plaintiff—Appellee,

                                     versus

 Casildo Rocha-Vallejo,

                                                         Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:19-CR-397-1


 Before King, Southwick, and Ho, Circuit Judges.
 Per Curiam:*
        The Federal Public Defender appointed to represent Casildo Rocha-
 Vallejo has moved for leave to withdraw and has filed a brief in accordance
 with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
 F.3d 229 (5th Cir. 2011). Rocha-Vallejo has not filed a response. We have


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20810    Document: 00515540027        Page: 2   Date Filed: 08/25/2020




                                No. 19-20810


 reviewed counsel’s brief and the relevant portions of the record reflected
 therein. We concur with counsel’s assessment that the appeal presents no
 nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
 leave to withdraw is GRANTED, counsel is excused from further
 responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
 R. 42.




                                     2